UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1170



ABHIMANYU SWAIN,

                                           Petitioner - Appellant,

          versus

COMMISSIONER OF THE INTERNAL REVENUE SERVICE,

                                            Respondent - Appellee.



On Appeal from the United States Tax Court. (Tax Ct. No. 94-16556)


Submitted:   September 5, 1996        Decided:   September 13, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Abhimanyu Swain, Appellant Pro Se.   Gary R. Allen, Kenneth L.
Greene, William J. Patton, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the tax court's decision finding defi-

ciencies for tax years 1989 and 1990. We have reviewed the record

and the tax court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the tax court. Swain v.
Commissioner,   No. 94-16556 (Tax Ct. Jan. 23, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2